Upon a petition for a rehearing being presented on behalf of the defendants, at the September term, 1870, the court delivered the following additional opinion: Per Curiam : We adhere to the principles laid down in the opinion filed in this cause. We refer to Russell v. Hugunin, 1 Scam. 562, and Gillett v. Sweat, 1 Gilm. 475, as fully sustaining the views therein expressed. Upon further consideration, we are of opinion that there may be a small amount due on the judgment of the bank against Bell & Deverill. The court below will credit the said judgment with the sum of one thousand and sixty-seven dollars and ninety-one cents, of date January 23, 1867, and also the further sum of five hundred and forty-seven dollars and nineteen cents, February 20, 1867, and ascertain the balance due, and upon payment of the amount so found, by the complainant, Flora Tompkins, to the clerk of said court, for the use of Hugh Lewis, the court will decree relief as in its former decree. Behearmg denied.